UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6181


CLINTON RATLIFF,

                                            Plaintiff - Appellant,


          versus


JIM RUBENSTEIN, Commissioner, West Virginia
Division of Corrections; EVELYN SEIFERT,
Warden, Northern Regional Jail & Correctional
Facility; ROBERT KNIGHT, Correctional Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (5:05-cv-00052-FPS)


Submitted: June 15, 2006                         Decided: June 20, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clinton Ratliff, Appellant Pro Se. Philip Cameron Petty, Stephanie
Ann Jones, ROSE PADDEN & PETTY, LC, Fairmont, West Virginia;
Charles Patrick Houdyschell, Jr., WEST VIRGINIA DIVISION OF
CORRECTIONS, Charleston, West Virginia; David L. Wyant, BAILEY &
WYANT, PLLC, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Clinton   Ratliff   appeals      the   district   court’s    order

dismissing his civil action under 42 U.S.C. §§ 1983, 1985(3), 1986

(2000) as frivolous under 28 U.S.C. §§ 1915(e)(2)(B); 1915A(b)

(2000).   We have reviewed the record and find that the appeal is

frivolous.    Accordingly, we dismiss the appeal on the reasoning of

the    district   court.          See   Ratliff     v.    Rubenstein,     No.

5:05-cv-00052-FPS (N.D.W. Va. Jan. 13, 2006).             We dispense with

oral   argument   because   the    facts    and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid in the decisional process.



                                                                 DISMISSED




                                    - 2 -